Citation Nr: 0922713	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-25 559	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for status post second 
and third degree burns with residual symptomatology right 
hand and forearm, currently rated 40 percent disabling, on an 
extraschedular basis.

2.  Entitlement to an increased rating for status post second 
and third degree burns of the left hand, currently rated 30 
percent disabling, on an extraschedular basis.

3.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently rated 10 percent disabling, on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the 
Massachusetts National Guard from January 1978 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which continued a 30 percent rating for 
status post second and third degree burns with residual 
symptomatology right hand and forearm; continued a 10 percent 
rating for status post second and third degree burns of the 
left hand; and continued a 10 percent rating for right carpal 
tunnel syndrome.

In December 2007, the Veteran attended a hearing at the RO 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.

In April 2008, the Board granted an increased rating of 40 
percent, for status post second and third degree burns with 
residual symptomatology right hand and forearm and an 
increased rating of 30 percent for status post second and 
third degree burns of the left hand; and denied an increased 
rating for the carpal tunnel syndrome.  The Board also 
referred the claim to the Director of VA's Compensation and 
Pension Service for consideration of entitlement to 
extraschedular ratings in accordance with 38 C.F.R. 
§ 3.321(b).  

The Board also referred the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU) for initial adjudication by the RO.  
The claims folder does not reflect that this issue has been 
adjudicated.  It is again referred for initial adjudication.

The issue of entitlement to an increased rating for right 
carpal tunnel syndrome on an extraschedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The manifestations of residuals of third degree burns on the 
Veteran's right hand and forearm, and second and third degree 
burns of his left hand are manifested by symptoms 
contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating in excess of 40 
percent for status post second and third degree burns with 
residual symptomatology right hand and forearm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7801-7805, 
8512 (2008).

2.  The criteria for a rating in excess of 30 percent for 
status post second and third degree burns of the left hand 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7801-7805, 
8512.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).

A notice error does not affect the essential fairness of the 
adjudication of a claim if the purpose of the notice was not 
frustrated, for example if the record shows "(1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  .

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran was not given specific notice on extraschedular 
ratings after his claim was remanded by the Board.  However, 
as noted in a lengthy discussion in the April 2008 decision, 
the Veteran was provided sufficient VCAA notice (including 
notice under Vazquez), as it applied to his claim for 
increased ratings.  VA has thereby met its VCAA notice 
obligations.  Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
The Board previously adjudicated the schedular aspects of the 
claims for increased ratings.  Further notice on the aspects 
of the schedular rating criteria could not assist the Veteran 
in substantiating entitlement to an extraschedular rating.  A 
December 2006 letter told the Veteran that he could 
substantiate the claims with evidence that the disabilities 
had worsened and with evidence of their impact on 
employability.  The Veteran's hearing testimony demonstrated 
that he has actual knowledge that he could substantiate the 
claims with evidence of their impact on daily life.  At the 
hearing, he reported the impact of the disabilities on his 
daily activities.

The December 2006 letter provided examples of evidence he 
could submit to substantiate the claim.  The Veteran was not 
provided specific VCAA notice as to how to substantiate 
entitlement to an extraschedular rating.  The Board's remand 
discussed these criteria.  

While post-decisional documents, such as a Board remand, 
cannot generally provide legally sufficient VCAA notice, the 
Board remand should have served to put the Veteran on notice 
as to what was required.  Moreover, any timing deficiencies 
were cured by the readjudication of the claims in 
supplemental statement of the case issued in February 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Moreover, the claim was remanded only so that the Director of 
VA's Compensation and Pension Service could consider the 
issue of entitlement to extraschedular ratings in accordance 
with 38 C.F.R. § 3.321(b).  Because no reasonable possibility 
exists that further notice or assistance would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

Extraschedular Evaluation

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see Barringer v. Peake, 22 Vet. App. 242 (2008).

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Id.  

Further, the Court has not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).

At the time of the Board's remand, the Court had indicated 
that where the record raised the issue of entitlement to 
TDIU, the record also raised the question of entitlement to 
an extraschedular rating for pending increased rating claims 
and likely required referral of the extraschedular rating 
question for consideration by the appropriate first line 
authority.  Cox v. Nicholson, 20 Vet. App. 563, 572-3 (2007).

Subsequent to the Board's decision, the Court issued its 
decision in Thun v. Peake, 22 Vet. App. 111 (2008).  In Thun, 
the Court set out further guidance for when a case required 
referral for consideration of an extraschedular rating.

The Thun Court noted that if the evidence raises the question 
of entitlement to an extraschedular rating, the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake.

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Factual Background & Analysis

In May 2008, the Director of VA's Compensation and Pension 
Service for considered the issue of entitlement to 
extraschedular ratings for all three disabilities in 
accordance with 38 C.F.R. § 3.321(b).  The Director 
determined that the evidence in this case did not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

Because the appropriate first line authority has adjudicated 
entitlement to an extraschedular rating, the Board may now 
consider this question.  The threshold issue is whether the 
rating criteria adequately contemplate the Veteran's 
disability.  

The schedular criteria provide for rating the Veteran's 
disabilities on the basis of burn scars, limitation of motion 
of involved joints, muscle injuries, or involvement of 
peripheral nerves.  38 C.F.R. §§ 4.71a, 4.73, 4.118, 4.124a 
(2008).  

As discussed in the Board's previous decision recent VA 
examinations showed no scarring, or muscle damaged, but did 
demonstrate neurologic impairment involving peripheral 
nerves.  The neurologic manifestations of the Veteran's 
disabilities are contemplated by the rating schedule, which 
provided ratings for incomplete paralysis of the lower or all 
radicular groups of an upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8512, 8513 (2008).  The symptoms reported by 
the Veteran and VA examiners are contemplated in these 
criteria.  38 C.F.R. §§ 4.123, 4.124 (2008).  The findings 
have included absent reflexes, radiating pain, weakness and 
sensory changes.  

Because the Veteran's disabilities are contemplated in the 
rating schedule, the threshold for an extraschedular rating 
is not met.  Thun.  The preponderance of the evidence is 
against higher ratings than those currently assigned, and the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for status post second and third degree 
burns with residual symptomatology right hand and forearm, to 
include on an extraschedular basis, is denied.

An increased rating for status post second and third degree 
burns of the left hand, to include on an extraschedular 
basis, is denied.


REMAND

In the April 2008 decision, the Board referred the instant 
claims to the Director of VA's Compensation and Pension 
Service for consideration of entitlement to extraschedular 
ratings in accordance with 38 C.F.R. § 3.321(b).  The remand 
instructed that if any benefit sought on appeal remained 
denied, the agency of original jurisdiction (AOJ) was to 
issue a supplemental statement of the case (SSOC) before 
returning the case to the Board, if otherwise in order.  See 
38 C.F.R. § 19.38 (2008) (requiring issuance of SSOC 
following Board remand).

In February 2009, the AMC issued a rating decision that 
effectuated the April 2008 Board decision.  The AMC also 
issued an SSOC on the issues of increased ratings for the 
post second and third degree burns of the bilateral hands; 
but did not include the issue of an increased rating for 
right carpal tunnel syndrome.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance."  Id. 
at 270-1.  An SSOC has not been issued on the issue of 
entitlement to an extraschedular rating for right carpal 
tunnel syndrome; thus, the Board is compelled to again remand 
that issue for compliance with the instructions in the April 
2008 remand.

Accordingly, the case is REMANDED for the following action:

The AMC or RO should issue a SSOC on the 
issue of an increased rating for right 
carpal tunnel syndrome, currently rated 10 
percent disabling.  Thereafter, the case 
should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


